WRIGHT, J.
to the jury. The defendant claims credit for the money received by Kline on his order at Lebanon, and if he is entitled to that credit, your verdict should be for him; if not, against him for that sum with interest. The plaintiff urges to you, that it is incumbent on the defendant to show that the $130 endorsed, was for so much cash. We think he is in error in this; the endorsement 'is apparently f or cash, and if not so in fact, it is for the plaintiff to show the fact; the legal presumption is against him. It is insisted that the evidence proves, that the $130 was for the order on Lebanon. The defendant insists that the proof is, that the sale and due bill were for cash, to be paid out of the sales, and when they separated, he gave $130 in cash, and orders for money to be collected by Kline, on his return home, for the balance. He claims, that if the parties intended to endorse the orders as cash, they would have so endorsed the whole; but as it was, they endorsed the cash, and •left Kline to endorse the other as he received it. That in fact, the *$130 was endorsed at Allentown, and $130 afterwards paid [416 =at Lebanon. You must look to the whole evidence, and determine the matter.
Verdict and judgment for defendant.